At the close of the evidence the court at the request of the state gave this charge: "I charge you that if you believe the evidence in this case you must find the defendant guilty as charged in count two of the indictment." The giving of this charge was error. Before a jury is authorized to convict a defendant in *Page 539 
a criminal case, they must not only believe the evidence, but the evidence must convince the jury of the defendant's guilt, beyond a reasonable doubt.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.